Citation Nr: 1534890	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006 and from September 2006 to August 2007.  He was awarded the Iraq Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 RO decision.  The Veteran presented sworn testimony during a videoconference hearing in May 2014 before the undersigned Veterans Law Judge. 

In August 2014, the Board remanded the appeal for further evidentiary development.  Although such development has not been fully accomplished, as discussed below, the appeal has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not carry a diagnosis of PTSD assigned following a comprehensive review by a psychologist or psychiatrist who is affiliated with VA.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends service connection for PTSD is warranted based upon multiple life-threatening situations he experienced when he was stationed in Iraq, and that he was in fear for his life many times.  He asserts that he now has PTSD as a result of these stressful experiences.  His DD Form 214 reflects that he received imminent danger pay in Iraq from November 2006 through April 2007.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving his claim for service connection in an April 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
  
VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The file currently contains service treatment records and VA treatment records.  It additionally contains multiple written statements from the Veteran and his hearing testimony.  During the May 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The Board remanded this appeal in August 2014 for the primary purpose of obtaining a VA examination to substantiate the diagnosis of PTSD.  The RO scheduled the Veteran for such an examination in October 2014; however he failed to report.  

Careful review of his file reveals that he had previously shown reluctance to report for a VA examination scheduled for the same purpose.  In May 2013, a compensation examination report reflects that the Veteran showed up for his initial examination but part way through the examination he stated he had to leave and could not stay for the full length of the examination.  Then when he ok'd an appointment for a date and time to reschedule, he failed to show for that examination, and was unable to be reached by phone to see why or if he wanted to reschedule the examination.  

"The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by reporting for examination.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  

Pursuant 38 C.F.R. § 3.655(b), when a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, his claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).

In January 2015, an RO employee phoned the Veteran to verify his address and ask about the cancelled examination, as the Huntington VA Medical Center had reported they were unable to reach the Veteran to confirm his appointment.  The employee left a message for the Veteran to contact the VA.  He did not do so, and to date, the veteran has not offered any explanation regarding his failure to report for the October 2014 VA examination.  

Following the issuance of the March 2015 Supplemental Statement of the Case, the Veteran requested that the RO forward his case to the Board immediately and waived his right to submit additional evidence for consideration by the RO.  Although he did not mention the VA examination in this statement, together with his previous actions in leaving the 2013 examination, then failing to show for several subsequently scheduled examinations, his statement is reasonably construed as an indication that he did not wish to have a VA examination.  

Accordingly, the Board will proceed to adjudicate the veteran's claim based on the evidence currently on record, as required by the provisions of 38 C.F.R. § 3.655(b).

The Board observes that the notification letter advising the veteran of the date and time of his examination is not currently associated with the claims folder.  Nevertheless, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, there is a rebuttable presumption that VA properly discharged its official duties by mailing a timely notice of the scheduled VA examination to Veteran at his address of record.

In this case, the veteran has never contended that he failed to receive that letter or the subsequent   phone messages, and there is no evidence of record indicating that such was the case.  Therefore, the Board finds that the presumption of regularity clearly applies in this instance, and that it must be presumed that he did receive the letter notifying him of the VA psychiatric examination scheduled in October 2014.

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to  the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

In this case, the single comprehensive diagnosis of PTSD which is of record was rendered by a VA Social Worker, not a psychiatrist or psychologist.  The diagnosis was rendered for purposes of treatment, rather than in connection with a claim for benefits.  Unfortunately, shortly after reaching out for treatment, the Veteran experienced multiple difficulties in his life that apparently prevented him from following up with therapy.  Review of his VA medical records reflects that he has not resumed mental health care since that time.  

As noted above, confirming the diagnosis of PTSD in accordance with the requirements of 38 C.F.R. § 3.304(f)(3) was the primary reason that the Board remanded this appeal previously.  The Board is now satisfied that the Veteran simply does not want to report for a VA examination.  He has been given multiple opportunities to do so, and has failed to report upon each occasion, beginning with the May 2013 VA examination, followed by the Board's careful explanation as to the importance of his undergoing such an examination in the August 2014 remand, and then the VA Medical Center's and the RO's attempts to schedule another examination, contacting him by letter and by phone.  

Because a diagnosis of PTSD by a psychiatrist or psychologist who is affiliated with the VA is not of record, the criteria set forth for a grant of service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f)(3) have not been met.  This requirement is not a mere technicality.  Rather, as explained in the Federal Register in which the final rule pertaining to this requirement was published, the VA made a deliberate choice to accept medical opinions from practitioners who are "well-skilled and well-equipped to provide such forensic evidence."  75 Fed. Reg. 39847 (July 13, 2010).  Furthermore, the Board fully explained this particular requirement to the Veteran in the remand, so that he is presumed to have actual knowledge of it.  

The preponderance of the evidence as it stands is against the Veteran's claim.  The appeal must be denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


